ACCEPTED
                                                                                                    04-15-00080-CR
                                                                                        FOURTH COURT OF APPEALS
                                                                                             SAN ANTONIO, TEXAS
                                                                                                8/4/2015 4:19:15 PM
                                                                                                     KEITH HOTTLE
                                                                                                             CLERK

                                     NO. 04-15-00080-CR

                         IN THE FOURTH COURT OF APPEALS
                                                                                 FILED IN
                                       OF TEXAS                           4th COURT OF APPEALS
                                                                           SAN ANTONIO, TEXAS
                                  SAN ANTONIO, TEXAS
                                                                          08/04/15 4:19:15 PM
                                                                            KEITH E. HOTTLE
                                                                                  Clerk
JERRY LEE TRIGO,
              APPELLANT
V.


 STATE OF TEXAS,
          APPELLEE


          ****************************************************
 MOTION FOR EXTENSION TO FILE APPELLANT’S WITHDRAWAL OF NOTICE
                               OF APPEAL
          ****************************************************
 ON APPEAL FROM THE 229TH DISTRICT COURT OF DUVAL COUNTY, TEXAS,
                              NO. 14-CRD-52
            *****************************************************

TO THE HONORABLE JUSTICES OF SAID COURT:

       COMES NOW JERRY LEE TRIGO the Appellant in the above-entitled and numbered

cause, by and through his attorney of record, CALIXTRO VILLARREAL, JR., before a

decision has been rendered by this Court, and respectfully moves this Court to extend the time

for Defendant to file Appellant’s Withdrawal of Notice of Appeal, and shows as follows:

                                               I.

       Appelant’s Brief is due in this Court on August 10, 2015

                                               II.

       Appellant wishes to file a Withdrawal of Notice of Appeal in this cause.

                                              III.

       It was never the intention of Appellant Counsel to file for appeal, but Appellant Counsel
was hired after Trial Counsel had filed the Notice of Appeal.

                                                IV.

       Appellant’s Withdrawal of Notice of Appeal requires Appellant’s signature and counsel

is eight (8) hours away from Robertson Unit in Abilene, Texas where Appellant is currently

incarcerated. Counsel will make his best effort to visit with Appellant and acquire his signature.



WHEREFORE PREMISE CONSIDERED, Appellant prays that this Court extend Appellant’s

filing deadline from August 10, 2015 to August 17, 2015 to allow for Counsel to submit

Appellant’s Withdrawal of Notice of Appeal.

                                                             Respectfully submitted,

                                                             CALIXTRO VILLARREAL, JR.
                                                             205 W. Main Street
                                                             Rio Grande City, Texas 78582
                                                             Telephone No.: (956) 487-3739
                                                             Facsimile No.: (956) 487-8670

                                                             By: __/s/ Calixtro Villarreal_____
                                                                     Calixtro Villarreal
                                                                     State Bar No.: 20581905
                                                                     Attorney for Defendant


                              CERTIFICATE OF SERVICE

       I, Calixtro Villarreal, Jr., Attorney for the Defendant in the above and foregoing

WITHDRAWAL OF NOTICE OF APPEAL do hereby certify that a copy of the same has been

forwarded to same has been forwarded to the District Attorneys of Duval County, P.O. Box Drawer

1061, San Diego, TX 78384, before 5:00 o’clock p.m. time of the recipient on the 4th day of August,

2015

                                                             ____/s/ Calixtro Villarreal____

                                                             Calixtro Villarreal Jr